DETAILED ACTION
2.         Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more. 
The cited claims recite the following abstract ideas:
“receiving , by computer a tomographic scan data” (claim 1);
“received tomograph scan data” (claim 1); 
“extracting ,[ extracted]  by  computer adjacent slices ” (claims 1,2,6);
“determining, [ determined],  one or more  adjacent slices ” (claims 1,2);
 “determining that the slab corresponding to the one or more identified features” (claims 1, 4, 5)
“ grouping  the extracted slices into one or more slabs” (claim 1);
“ identifying one or more feature…” (claims 1, 7, 8);
“determining , by computer that … features contains a feature associated with ICH” (claim 1);
“applying one or more convolutional filter layers to the two-dimensional array” (claim 3);
“ generating a multi-dimensional array” (claim 3);
“applying a fully connected layer to the multi-dimensional array” (claim 4);
“  transmitting , by the computer, to a user “ (claim 5);
The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). In this case, the step of receiving can be gathering information and can be carried out manually using a general purpose computer, the step of extracting is a mental process carried out by visually inspecting an image,  the step of identifying features is obtained  by observing  information  that describe the features using pen and paper, grouping of data  based on predetermine condition which is gathering information and can be carried out mentally/manually), identifying features within an image encompasses a mental process carried out based on observation data acquisition in this context is considered “insignificant extra-solution activity” (pre-solution activity), determining by  identifying features within  by observing  extracted  information  from the image  encompasses a mental process carried out based on observation data, transmitting is extra-solution activity (i.e., merely transmitting data using general purpose computer – post-solution activity),
The judicial exceptions cited are not integrated into a practical application because the acquiring steps are drawn to data gathering or extra-solution activity or pre-solution activity, which does not sufficiently integrate into a practical application.  The steps associated with performing a method of intracranial hemorrhage (ICH) using a computer as a tool to perform the mental process. See MPEP § 2106.05(f).
Further, the cited claims do not include additional elements which amount to significantly more than the abstract ideas identified. As discussed above, the implied computer associated with performing a method of intracranial hemorrhage (ICH) merely indicates that a computer is used as a tool to perform the abstract ideas. There are no additional elements recited in the independent claims 1-8, and 10.  With respect to the dependent claim 9 a step of assigning a weight value is a mental process which can be done using pencil and paper, but this does not represent significantly more than the abstract ideas identified as it merely manipulates the data to obtain a weighted data.

Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.         Claims 1-2,5, 7-12,15, 17-20  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by   Gao  et al.,  (hereafter Gao), US 20220005192 A1,  published November 9, 2021,  claim a benefit of us-provisional-application No 62842482, filed on May 2, 2019.


Regarding  claim 1,  Gao  teaches A method of detecting intracranial hemorrhage (ICH) (Fig.5, ,  Method and System for subject-level Intracerebral Hemorrhage (ICH) detection, segmentation and volume estimation, ), comprising: 
receiving, by a computer, data corresponding to a tomograph scan associated with a patient (Fig 3,[0024], a medical image is  acquired by imaging systems(an image acquisition  device 105) using any type of imaging modalities, such as CT, magnetic resonance imaging, computed tomograph (CT), etc..); 
extracting, by the computer one or more slices from the received tomograph scan data(Fig.5, [0024],  the Computed Tomography (CT)  scans extract plurality slices  as shown in Fig.1A using Input Head CT Scan unit ); 
determining, by the computer, one or more adjacent slices for each of the extracted slices (Figs.4-5, -[0024],   as shown in Figs. 5 the plurality of extracted slices ( Slice1,Slice2, Slice3,…Slice n)  are generated sequentially and they are adjacent  one another)).
grouping, by the computer, the extracted slices and the one or more adjacent slices into one or more slabs (Fig.4 and Fig.5,  an encoder unit receives  the plurality of slices  send by an  Input Head CT Scan unit. Thus, grouping the extracted slices and the one or more adjacent slices into one or more slabs corresponding to combining the plurality of slices using   Input Head CT Scan unit and send to the encoder);
identifying one or more features associated with the one or more slabs (Fig. 2, [0038], Encoder is composed of a sequence of convolution/pooling layers to extract task-relevant features from the scan slices); and 
determining, by the computer, that a slab corresponding to the one or more identified features contains a feature associated with ICH ( Fig.5, [0022], a novel end-to-end fully convolutional network (FCN) for performing the ICH detection and segmentation tasks simultaneously. Specifically a Decoder combine features with different granularities extracted from the slices, up sample the feature maps, and output segmentation predictions. Once the segmentation results are obtained, ICH volume can be estimated using voxel size information.)

Regarding claim 2,  Gao teaches the slices are stored in a two dimensional array corresponding to the one or more extracted slices and the one or more determined adjacent slices for each of the extracted slices (Figs.4-5, [0022], the ConvRNN module can be either bidirectional Convolutional Long Short-Term Memory (ConvLSTM) or bidirectional Convolutional Gated Recurrent Unit (ConvGRU). The module is mainly used to capture and utilize contextual information between adjacent slices. The  two dimensional array that store the slices corresponds to  the bidirectional Convolutional Long Short-Term Memory that store the slices).  

Regarding Claim 5, Gao transmitting, by the computer, to a user, the determination of the slab corresponding to the one or more identified features containing the feature associated with ICH ([0022], [0034], [0035], the system further include a display device displaying a medical image and its segmentation results, wherein the segmentation result is the voxel size information that describe the ICH predictions for all slices).  

Regarding Claim 7,  Gao teaches the identifying the one or more features comprises applying a max-pooling layer to the one or more slices and the one or more adjacent slices (Fig 5, [0038], [0041],  the encoder is composed of a sequence of convolution/pooling layers to extract task-relevant features from the scan slices. The slice-level feature maps generated by the ConvRNN module are fed into a classification module composed of convolution/pooling layers to obtain slice-level, the slice-level feature maps are fused to obtain the subject-level feature maps using operations such as average/max pooling ).  

Regarding Claim 8, Gao teaches the identifying the one or more features comprises applying an average-pooling layer to the one or more slices and the one or more adjacent slices (Fig. 2, [0041],  the slice-level feature maps generated by the ConvRNN module are fed into a classification module composed of convolution/pooling layers to obtain slice-level, the slice-level feature maps are fused to obtain the subject-level feature maps using operations such as average/max pooling).  

Regarding Claim 9, Gao teaches assigning, by the computer, a weight value to the slices based on a focal loss function ([0046],  a loss function, and a parameter [Symbol font/0x6C] controls the weights of different subtask loss function, wherein the losses is the ICH volume loss. 

Regarding Claim10,  Gao teaches the tomograph scan comprises one or more of: a computed tomography (CT) scan ([0024], [0034], computed tomography (CT)), a magnetic resonance imaging (MRI) scan ([0024], Magnetic resonance imaging (MRI), functional MRI), a functional magnetic resonance imaging (fMRI) scan ([0024], functional MRI (e.g., fMRI, DCE-MRI, and diffusion MRI),), or a positron emission tomography (PET) scan ( [0024], Positron emission tomography (PET)).

Regarding Claim11,  Gao teaches A computer system for detecting intracranial hemorrhage (ICH), the computer system (Fig.3 [0049], a computer system including a processor, storage device, and medical database) comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code (Fig.3, [0053], the processor of the computer system communicatively coupled to the storage device, and the storage device store computer-executable instructions of one or more processing programs and data generated when a computer program is executed. The storage device includes a non- transitory computer readable median) including: 
receiving code configured to cause the one or more computer processors to receive data  corresponding to a tomograph scan associated with a patient ( , and Section 3.4 lines 224-230 Fig. 3, [0024], [0053], a medical image is  acquired by imaging systems(an image acquisition  device 105) using any type of imaging modalities, such as CT, magnetic resonance imaging, computed tomograph (CT), etc.., wherein as discussed above the processor of the computer system include  to computer-executable instructions when excited cause  the computed  to implement the process mentioned above); 
extracting code configured to cause the one or more computer processors to extract one or more slices from the received tomograph scan data (Fig.5, [0024], [0053],   the Computed Tomography (CT)  scans extract plurality slices  as shown in Fig.5 using Input Head CT Scan unit, wherein as discussed above the processor of the computer system include  to computer-executable instructions when excited cause  the computed  to implement the process mentioned above); 
determining code configured to cause the one or more computer processors to determine one or more adjacent slices for each of the extracted slices (Figs. 4-5, [0055],   as shown in Figs. 4 and 5 the plurality of extracted slices ( Slice1,Slice2, Slice3,…Slice n)  are generated sequentially and they are adjacent  one another, wherein as discussed above the processor of the computer system include  to computer-executable instructions when excited cause  the computed  to implement  the process mentioned above);
grouping code configured to cause the one or more computer processors  to group the extracted slices and the one or more adjacent slices into one or more slabs(Fig.4 and Figs.5,.4,[0052]-[0053],  an encoder unit receives  the plurality of slices  send by an  Input Head CT Scan unit. Thus, grouping the extracted slices and the one or more adjacent slices into one or more slabs corresponding to combining the plurality of slices using   Input Head CT Scan unit and send to the encoder, wherein as discussed above the processor of the computer system include to computer-executable instructions when excited cause  the computed  to implement  the process mentioned above); 
identifying code configured to cause the one or more computer processors to identify one or more features associated with the one or more slabs ( Fig. 2, [0038], Encoder is composed of a sequence of convolution/pooling layers to extract task-relevant features from the scan slices; wherein as discussed above the processor of the computer system include to computer-executable instructions when excited cause  the computed  to implement  the process mentioned above ); and 
 determining code configured to cause the one or more computer processors to determine that a slab corresponding to the one or more identified features contains a feature associated with ICH ( Fig. 5, [ 0038],   Section 1, a novel end-to-end fully convolutional network (FCN) for performing the ICH detection and segmentation tasks simultaneously. Specifically a Decoder combine features with different granularities extracted from the slices, upsample the feature maps, and output segmentation predictions. Once the segmentation results are obtained, ICH volume can be estimated using voxel size information, wherein as discussed above the processor of the computer system include to computer-executable instructions when excited cause  the computed  to implement  the process mentioned above ).  

Claim 12 is rejected the same as claim 2 except claim 12 is directed to system  claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 12.

Claim 15 is rejected the same as claim 5 except claim 15 is directed to system claim. Thus, argument analogous to that presented above for claim 5 is applicable to claim 15.

Claim 17 is rejected the same as claim 7 except claim 17 is directed to system claim. Thus, argument analogous to that presented above for claim 7 is applicable to claim 17

Claim 18 is rejected the same as claim 8 except claim 18 is directed to system  claim. Thus, argument analogous to that presented above for claim 8 is applicable to claim 18.

Claim 19 is rejected the same as claim 9 except claim 19 is directed to system  claim. Thus, argument analogous to that presented above for claim 9 is applicable to claim 19.

Regarding Claim 20, Gao teaches  A non-transitory computer readable medium having stored thereon a computer program  (Fig.3, [0053], the processor of the computer system communicatively coupled to the storage device, and the storage device store computer-executable instructions of one or more processing programs, wherein the storage device includes a non- transitory computer readable median);
            regarding the remaining limitations,   the limitations  are similar to the limitations of claims 1 and 11, thus the rejection applied to claims 1 and 11 are also applied to the remaining limitation of claim 20.

Claim Rejections - 35 USC § 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US 11170504 B2,  claim a benefit of us-provisional-application No 62842482  as applied to claims 1, and 11 above, and further in view of CHERTOK et al., (hereafter CHERTOK), US 20160196672 A1, published on Jan. 4, 2016.

Regarding claim 3, Gao teaches one or more convolutional filter layers to the two-dimensional array, and the features are identified in response in response to applying one or more convolutional filter layers (Fig. 2, [0038], Encoder is composed of a sequence of convolution/pooling layers to extract task-relevant features from the scan slices. Any suitable CNN architecture can be used, including but not limited to the CNN);
however, it is noted that Gao  does not specifically teach “the features are identified in response to generating a multi-dimensional array in response to applying one or more convolutional filter layers to the two-dimensional array” although Gao teaches identifying a feature using convolution/pooling layers.
On the other hand  CHERTOK teaches the features are identified in response to generating a multi-dimensional array in response to applying one or more convolutional filter layers to the two-dimensional array ( Fig.10, [0228]-[0029],  the convolutional layers of CNN 100 are applied onto an input image 132, wherein the convolutional layers produces a 3D output matrix composed of a stack of feature maps produced by the different filters of the layer. Output matrix 170 of CNN 100 has three dimensions, horizontal (X), vertical (Y) and depth (Z) while input image (x,y)  which can be represented by 2D matrix). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the method of producing 3D output matrix represented by (X, Y, Z) vectors  taught by CHERTOK into Gao. 
The suggestion/motivation for doing is to allow user of Gao to indicate  a location within the input image (x, y) a specific feature map with a Z vector (x, y, Z), that is  the  2D image is represented in 3D space that  represent pixel values of the image using (x, y) value  together  with feature map using  Z vector that describe the important features of the image. 

Regarding claim 4, Gao teaches  determining that the slab corresponding to the one or more identified features contains the feature associated with ICH comprises applying a fully connected layer to the multi-dimensional array (Fig.5, [0033], [0038],, a novel end-to-end fully convolutional network (FCN) for performing the ICH detection and segmentation tasks simultaneously.).  

Claim 13 is rejected the same as claim 3 except claim 13 is directed to system  claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 13

Claim 14 is rejected the same as claim 4 except claim 14 is directed to system  claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 14

6.         Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US 20220005192 A1,  claim a benefit of us-provisional-application No 62842482  as applied to claims 1, and 11 above, and further in view of Beaulieu et al., (hereafter Beaulieu), US 20080031400  A1, published on February 7, 2008.

Regarding claim 6, Gao teaches one or more pixels associated with the extracted slices are converted to units corresponding to features associated with the pixels ([0036]-[0037],   the segmentation mask can also have variations to accommodate scenarios such as binary ICH masks and detailed ICH subtype masks. The binary ICH masks convert the pixels of the  slice containing ICH to black and white pixels)
            However, it is noted that Gao does not specifically teach “one or more pixels associated with the extracted slices are converted to Hounsfield units corresponding to features associated with the pixels”
           On the other hand Beaulieu teaches one or more pixels associated with the extracted slices are converted to Hounsfield units corresponding to features associated with the pixels ([0005] A common point to all three dimensional (3D) reconstruction algorithms is the use of reconstructed CT images (slices). All algorithms proceed by first thresholding (converting a CT slice into a binary image, where white pixels indicate objects of interest) each slice according to a pre-specified threshold value that corresponds to the Hounsfield Unit (HU) numbers of seed material. After this step, each slice contains connected components or "blobs" (groups of connected pixels) that represent detected seeds).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate well-known Hounsfield units (HU) universally used unit in computed tomography (CT) scanning taught by Beaulieu into Gao.
The suggestion/motivation for doing is to allow user of Gao to express CT numbers in a standardized and convenient form.  

Claim 16 is rejected the same as claim 6 except claim 16 is directed to system claim. Thus, argument analogous to that presented above for claim 6 is applicable to claim 16.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793